Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 (hereinafter “Response”) has been entered. Examiner notes that claims 19, 27-29, and 32 have been amended. Claims 19-25 and 27-36 are currently allowed.
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
With regards to 35 USC 101, claims 19-25 and 27-36 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Response.
Although Examiner asserts that the present invention could properly be interpreted as being directed towards the abstract idea of a method of organizing human activities by controlling the behavior of a patient, the present claims nonetheless are interpreted as reciting a combination of additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. Specifically, the additional elements of outputting relevant treatment tool information and information about a treatment situation base on a signal value from a contact sensor of a treatment tool, in combination with providing second negative feedback in response to treatment non-compliance and inducing treatment initiation in response to treatment compliance based on a signal value from a head sensor, are interpreted as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Regarding 35 USC 102/103, the following represents the closest prior art references to the present claims, as well as reasons explaining why the present claims are distinguished from the closest prior art references:
US 2015/0012289 to Pranam teaches a method and system for providing customized treatment information for patients including determining a treatment type of a patient based on information in a database, extracting educational information from a database, and outputting the educational information on a display. At a minimum Pranam does not teach determining a treatment type of a patient based on information including a treatment compliance point based system, extracting/outputting treatment tool information and virtual treatment simulation information, comparing a first response of the outputted information and based on the comparison determining to give positive feedback or induce relearning, determining to give positive feedback or feedback based on a treatment situation, and providing second negative feedback based on non compliance based on a head sensor data value and induce treatment initiation in response to treatment compliance.
US 2011/0258570 to Bucolo et al (hereinafter Bucolo) teaches a method and system for using a virtual reality system for dental patients to extract and present treatment tool information and virtual treatment simulation information, and comparing a patient response to the presented information to a reference value and determining to give feedback or induce relearning. Bucolo does not make up for all of the deficiencies of Pranam because at a minimum Bucolo does not additionally teach determining a treatment type of a patient based on information including a treatment compliance point based system, determining to give positive feedback or feedback based on a treatment situation, and providing second negative feedback based on non compliance based on a head sensor data value and induce treatment initiation in response to treatment compliance.
US 2015/0306340 to Giap et al (hereinafter “Giap”) teaches a method and system for monitoring a patient and presenting information to a patient to control their behavior including, determining to give positive feedback or feedback based on a treatment situation. Giap does not make up for all of the deficiencies of Pranam/Bucolo because at a minimum Giap does not additionally teach determining a treatment type of a patient based on information including a treatment compliance point based system and providing second negative feedback based on non compliance based on a head sensor data value and induce treatment initiation in response to treatment compliance.
In view of the foregoing, claims 19-25 and 27-36 are currently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                    

/JOHN P GO/Primary Examiner, Art Unit 3686